Citation Nr: 1115560	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected degenerative changes of the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran had active service from March 1990 to November 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a disability evaluation greater than 10 percent for the Veteran's service-connected right knee disorder and continued a prior denial of service connection for sinusitis.  

The Veteran filed a petition to reopen his previously denied claim seeking entitlement to service connection for sinusitis in May 2003.  The August 2003 rating decision denied the claim and held that the evidence submitted was not new and material.  Before the matter was certified to the Board, in a March 2009 rating decision, the RO granted service connection for sinusitis and rated it as 10 percent disabling, effective May 5, 2003.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, these matters are not in appellate status.  The only issue remaining on appeal is that portion of the August 2003 rating decision that had denied a disability rating greater than 10 percent for the service-connected right knee disorder.  

During the current appeal, and specifically in May 2009, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In August 2009, the Board remanded the Veteran's increased rating claim for further procedural and evidentiary development.  Specifically, the Board requested that the RO (1) obtain the Veteran's outpatient treatment records from the VA Medical Center (VAMC) in Daytona Beach, Florida as of March 2009; and (2) schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disorder.  In September 2009, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination of his knee.  The examination was completed in October 2009 and March 2010, and copies of the VA examination reports as well as the Veteran's updated VA treatment records have been associated with the Veteran's claims file.  The AMC subsequently readjudicated the Veteran's appeal and issued a Supplemental Statement of the case (SSOC) in January 2011.  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran experiences pain on motion of the right knee.  However, even taking into account his complaints of pain, there is no evidence that he experiences flexion limited to 30 degrees or extension limited to 10 degrees, nor has he been shown to have slight recurrent subluxation or lateral instability, ankylosis, and/or impairment of the tibia and fibula with slight right knee disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative changes in the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran filed his claim seeking an increased rating for his service-connected knee disorder in May 2003.  A letter dated in June 2003 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected right knee disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was provided with notice of how disability ratings and effective dates are determined in a March 2007 letter, after the initial adjudication of the Veteran's claim.  

Although the March 2007 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, because he was subsequently provided adequate notice and was provided nearly four years to respond with additional argument and evidence and also because the claim was readjudicated and additional supplemental statements of the case were provided to the Veteran in March 2009 and January 2011.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in April 2005, April 2007, October 2009 and March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  (2009).  

In the present appeal, the Veteran is currently assigned a 10 percent disability evaluation for his service-connected right knee disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  He contends that he is entitled to a rating in excess of 10 percent for this service-connected disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  

The Veteran was afforded a VA examination in April 2005 during which he relayed his medical history and explained how he twisted his right knee after falling down a ladder well while stationed in the Persian Gulf during his years in the military.  He reported to experience intermittent swelling, loss of range of motion, weakness and a popping/clicking sensation in his knee which becomes worse when standing for protracted periods of time and walking long distances.  Upon physical examination, the Veteran was shown to have extension to 0 degrees and flexion to 115 degrees.  The examiner observed moderate pain to palpation over the medial and lateral joint line space, as well as moderate patellofemoral crepitus with terminal extension.  The tests for laxity, including Lachman's, anterior drawer and McMurray's produced negative results, and his cruciate and collateral ligaments were described as intact.  The Veteran also underwent an X-ray of the right knee, the results of which showed "[e]arly narrowing in the medial and lateral joint line space, as well as patellofemoral joint on the lateral projection."  He was diagnosed with "[t]ricompartmental osteoarthritis of the right knee with loss of range of motion."  

During this evaluation, the examiner instructed the Veteran to walk on a level treadmill at the standard 1.2 miles per hour walking rate, and after 2 minutes and 45 seconds, the examiner noted that the Veteran developed an antalgic gait in his right lower extremity.  A reexamination of his right knee did not reflect an increase in swelling or further loss of range of motion, but he did demonstrate a level of fatigability as evidenced by his antalgic gait.  According to the examiner, the Veteran's posttraumatic osteoarthritis of his right knee would make it difficult for him to squat, kneel or walk long distances.  

The Veteran underwent another VA examination in April 2007, during which he reported to experience frequent stiffness, swelling and soreness behind his right knee, adding that the knee feels better when he stays active, versus when he does not move it.  While the Veteran is able to work through flare-ups of the right knee, he is limited when conducting certain movements, to include bending, climbing and twisting.  The examiner noted the Veteran's complaints of pain, stiffness, weakness, and effusion in the right knee, but indicated that he did not have any functional limitation when standing or walking as a result of his right knee condition.  The examiner also noted that the Veteran has joint disease in his knee which flares up on a weekly basis, lasts between two to three days at a time, and is moderate in severity.  The Veteran did report to work through these flare-ups "as it feels better with moving instead of stopping."  It was further noted that the Veteran exhibited signs of swelling and tenderness during inflammation of the right knee.  

Upon physical examination, the Veteran was shown to have flexion to 110 degrees and extension to 0 degrees, actively, passively, and repetitively with no complaints of pain on movement.  The examiner wrote that the Veteran lacked 30 degrees of flexion, and his range of motion began at 110 degrees - or rather -30 degrees.  Thus, the Veteran's range of motion during extension was documented as -30 degrees (or 110 degrees) to 0 degrees.  There was no additional limitation of range of motion upon repetitive movement, and the Veteran did not have inflammatory arthritis or joint ankylosis.  The examiner did observe signs of tenderness, painful movement, and clicks/snaps, but there was no noted instability, grinding, patellar abnormality or meniscus abnormality.  The Veteran also underwent an X-ray of his right knee, the results of which revealed a slight narrowing of the knee joint compatible with degenerative arthritis.  The Veteran was diagnosed with early osteoarthritis.  According to the examiner, the Veteran worked full-time for a company in the boating industry, and his service-connected right knee condition did not have a significant effect on his ability to carry out his occupational duties or his activities of daily living.  

During his May 2009 videoconference hearing, the Veteran testified that he experiences stiffness, swelling and inflammation in his right knee joint.  See May 2009 Hearing transcript, p. 5.  He explained that the inflammation starts at the back of the knee and around the sides, and he finds himself shifting his weight to the left side of his body to relieve pressure from the right knee.  The Veteran stated that he began wearing a knee brace on his right knee which reportedly helped alleviate some of the pain, instability and swelling in this knee.  He also stated that his right knee cracks and pops at times, and sometimes he has to watch how he steps to prevent himself from falling.  See May 2009 Hearing transcript, p. 7-8.  The Veteran's wife also testified during the hearing and expressed her concern that the Veteran's right knee condition could worsen, turn into arthritis, and affect his ability to complete his occupational duties.  

The Veteran was provided another VA examination in October 2009, during which he stated that his knee pain had progressively worsened over the years.  He complained of constant pain in the right knee which is aggravated during extended periods of sitting, and especially during prolonged driving, valgus stress and any quick movements.  He states that his right knee condition is particularly aggravated whenever he sits with his knee in a flexed position, and the pain decreases when he is active.  However, the Veteran added that flare-ups of knee pain typically occur when he is over-active or taxes the knee too much.  He also states that his flare-ups occur during weather changes and involve pain in the popliteal region.  The Veteran reported to experience flare-ups approximately three to four times during the past six months which have lasted between one to three days.  He also complains of associated stiffness, weakness and occasional giving way of his knee, but denies any heat, redness, subluxation or dislocation.  According to the Veteran, he experiences pain in every area of his knee, including the medial and lateral joint lines, within the patellofemoral joint and in the popliteal region.  
The Veteran informed the examiner that he worked as a glass finisher for the boating industry, and had not missed any work during the past twelve months due to knee pain.  However, he states that the knee pain does slow him down tremendously, especially during a flare-up.  Upon physical examination, the Veteran's gait was shown to be normal, but the examiner did observe heavy guarding during the examination.  While there was no overt effusion noted, there was tenderness to palpation at the medial, lateral, and patellofemoral joint lines, as well as tenderness to palpation in the popliteal region.  The Veteran also experienced severe pain, but no laxity, with valgus or varus stress.  Indeed, the anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), medial collateral ligament (MCL) and the lateral collateral ligament (LCL) were all described as intact, and the Lachman's test produced negative results.  The McMurray's test could not be performed due to heavy guarding.  The Veteran also underwent an X-ray of his right knee, the results of which revealed no significant changes from the April 2007 X-ray report.  Range of motion exercises were not conducted during this examination.  Therefore the Veteran was provided another appropriate VA examination in March 2010, during which he was shown to have flexion to 110 degrees, with pain occurring from 90-110 degrees, and extension to 0 degrees with pain.  There was no additional limitation in the Veteran's range of motion due to pain, fatigability, weakness or incoordination, and the range of motion values were unchanged from baseline testing.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for his service connected degenerative changes in the right knee.  He is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which governs limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which in this case is Diagnostic 5260 (limitation of flexion of the leg).  

First, a brief historical overview reflects that, in the original January 1997 rating decision, the RO granted service connection for the Veteran's right knee condition and evaluated the injury as 10 percent disabling under Diagnostic Codes 5010-5257.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  In the August 2003 rating decision, the RO determined that the Veteran should in fact be granted a 10 percent disability evaluation under Diagnostic Code 5010, and based this decision on the August 2003 VA examination report which did not reflect any instability or subluxation, but did reveal some functional impairment in the right knee, some level of limited movement and painful motion during flexion, as well as findings from a radiographic report that demonstrated narrowing of the articular cartilage space of the medial compartment of the right knee.  Specifically, the Veteran's range of motion during this examination was shown to be 0 to 135 degrees, and he was diagnosed with mild to moderate degenerative arthritis of the medial compartment of the right knee.  As such, the Veteran has already been granted a 10 percent disability rating for limitation of flexion of the right knee under this code.  A higher rating of 20 percent would only be warranted in the absence of limited movement.  Indeed, the Board finds that, even if the Veteran did not have limitation of motion, there is no X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Therefore, a higher rating under Diagnostic Code 5010 for the service-connected degenerative changes of the right knee (based on limitation of flexion of this joint) is not warranted at any time during the current appeal period.  

Additionally, the Board notes that the Veteran is not entitled to a disability rating greater than the currently-assigned evaluation 10 percent higher (based on limitation of flexion) or a separate compensable rating (based on limitation of extension).  Specifically, the Veteran has not been shown to have limitation of extension to 10 degrees or limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  During his April 2005 examination, his knee range of motion was 0 to 115 degrees.  At his April 2007 examination, he was shown to have full extension and flexion to 110 degrees in his knee.  In addition, the Board notes that the Veteran's flexion during the March 2010 VA examination was shown to be 110 degrees, and his extension was shown to be 0 degrees.  As such, he has not been shown to meet the criteria for the next higher rating of 20 percent based on limitation of flexion (to 30 degrees) or a separate compensable rating of 10 percent based on limitation of extension (to 10 degrees) under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  

Furthermore, the Board has considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  During the April 2005 VA examination, the Veteran complained of weakness as well as a popping/clicking sensation in his right knee, and during the October 2009 VA examination he complained of weakness and occasional giving way of the right knee.  Despite the Veteran's subjective complaints of instability, the objective medical evidence did not reflect any signs of instability in his right knee.  In particular, upon examining the Veteran's right knee during the April 2005 evaluation, the physician noted that the Lachman's, anterior drawer and McMurray's tests produced negative results and the cruciate and collateral ligaments were intact.  Also, the Veteran denied experiencing any instability or any episodes of dislocation or subluxation in his right knee during his April 2007 VA examination, and further examination of his right knee did not reveal any sign of instability.  The October 2009 examiner noted that the Veteran does not experience laxity during valgus or varus stress, that the ACL, PCL, MCL and LCL were intact, and the Lachman's test produced negative results.  

The Board acknowledges the Veteran's complaints of instability in his right knee, which he is competent to make.  However, considering the normal examinations in April 2005, April 2007 and October 2009, as well as the Veteran's denial of instability and occurrences of subluxation or dislocation, and no objective medical findings reflecting such, the Board finds that the medical evidence of record does not indicate impairment of the right knee with slight recurrent subluxation or lateral instability.  As such, a separate compensable rating of 10 percent for instability of the right knee cannot be granted.  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected right knee disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent ratings already assigned.  In this regard, the Board observes that the Veteran has complained of pain, stiffness, weakness and inflammation in his right knee.  Indeed, the April 2005 VA examiner noted that the Veteran, after walking on the treadmill at a certain speed, exhibited pain and fatigability as evidenced by his antalgic gait.  However, the April 2007 VA examiner noted that the Veteran was able to perform the repetitive exercises despite his symptoms of pain, stiffness, and swelling, and observed no evidence of additional limitation of motion upon repetitive movement.  In addition, it was noted that the Veteran was able to perform his activities of daily living without interference from his right knee.  Furthermore, upon conducting the range of motion exercises, the March 2010 VA examiner noted that there was no additional limitation of motion due to painful motion, fatigue, weakness or incoordination.  Thus, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation for the service-connected right knee disability.  

The Board has also considered whether an increased evaluation for the service-connected right knee disability would be in order under other relevant diagnostic codes for the knee.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 is not for application as ankylosis was not shown.  Diagnostic Codes 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  Diagnostic Code 5262 is not for application as impairment of the tibia and fibula was not shown and Diagnostic Code 5263 is not for application as recurvatum was not shown.  

Additionally, the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected right knee disorder at any point during the instant appeal.  Accordingly, staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent evaluation for the Veteran's service-connected right knee disorder is appropriate for the entire appeal period.  

III.  Extraschedular Consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's right knee disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected right knee disability contemplate his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that these service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An evaluation in excess of 10 percent for degenerative changes of the right knee is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


